Citation Nr: 9927303	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-20 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 27, 1971 
to October 24, 1971 and from July 2, 1972 to July 16, 1972.  
The veteran served on active duty from June 1974 to September 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 1996, 
the RO denied the claim of entitlement to service connection 
for PTSD.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders prior to March 1974.  Moderate anxiety reaction was 
included as an impression in August 1974.  A neuropsychiatric 
evaluation also conducted in August 1974 resulted in an 
impression of severe borderline personality disorder.  

Service personnel records demonstrate that the veteran was 
assigned to the USS Thrasher in 1971.  They further 
demonstrate that the veteran was subjected to non-judicial 
punishment in October 1971 for failure to obey a lawful 
order.  The service personnel records further show that the 
veteran did not receive any awards or decorations denoting 
participation in combat.

Psychological testing conducted in December 1989 resulted in 
a finding of "no suggestion of PTSD in the objective 
results."  On a VA outpatient treatment record dated in May 
1990, the veteran first reported that he had been subjected 
to sexual assault in the past.  

The first evidence of a diagnosis of PTSD was included on a 
VA outpatient treatment record dated in September 1996.  A 
diagnosis of PTSD was included on a November 1996 treatment 
record.  The only reported stressor was a homosexual rape 
which occurred in-service in 1971. 

The veteran testified at a December 1997 RO hearing that he 
had been assigned to the USS Thrasher in 1971.  He further 
reported that within a few days of his assignment to the 
ship, he was sexually assaulted by three shipmates.  He 
stated that he did not report the incident to anyone during 
service.  

Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of an in-service homosexual 
rape.  The veteran's statements with respect to his in-
service stressor must be accepted as true for the purpose of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).



There are also of record medical opinions to the effect that 
the veteran currently has PTSD which is related to his 
experience during service.  These, too, must be presumed to 
be credible for the limited purpose of establishing whether 
the claim of entitlement to service connection for PTSD is 
well grounded.

As the veteran's statements with respect to his in-service 
stressor must be accepted as true for the purpose of 
determining whether the claim is well grounded and as there 
are current diagnoses of PTSD based on this stressor, the 
veteran's claim for service connection for PTSD is well 
grounded.  To that extent, the appeal is granted.

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for PTSD will be further 
addressed below in the remand portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (1998).  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (1998).  In this case, as there is no evidence that the 
veteran was engaged in combat with the enemy or that the 
claimed stressor is related to such combat, there must be 
corroborative evidence of the claimed in-service stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

While the claims file includes diagnoses of PTSD, these 
diagnoses of PTSD were based upon a reported in-service 
stressor that has not been verified, the alleged in-service 
rape.  Verification of the veteran's aforementioned reported 
in-service stressor is necessary.


The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) 
and cases cited therein.

The record shows that, in addition to PTSD, there are also 
other psychiatric diagnoses of record including major 
depressive disorder and bipolar disorder.  

It is noted that victims of in-service personal assault may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  However, alternate sources are 
available that may provide credible support to a claim of an 
in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996).  

The Court has held that the provisions in M21-1, Part III, 
5.14(c), which addresses PTSD claims based on personal 
assault are substantive rules which are the equivalent of VA 
regulations.  Cohen; YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton v. West, 12 Vet App 272 (1999).

Veterans who claim service connection for disabilities due to 
an in-service personal assault face unique problems 
documenting their claims.  A stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  However, the RO has not sent the 
veteran such a letter and the Board finds that this should be 
done.  See M21-1, Part III, 5.14(b)(3)(a), 5.14(c)(6), 
(c)(7); see also Patton.

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  After accomplishing all development 
requested by this remand, the RO must determine whether the 
veteran exhibited behavior changes in service.  See M21-1, 
Part III, 5.14(c)(8).  If there is evidence of behavior 
changes, it should be determined whether these indicate the 
occurrence of a stressor.  Secondary evidence may need 
interpretation by a clinician, particularly if it involves 
behavior changes, and evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(c)(9); Patton.

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim of entitlement 
to service connection for PTSD.  After 
obtaining any necessary authorization or 
medical releases, the RO should request and 
associate with the claims file legible copies 
of the veteran's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA treatment 
records.  

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  

The RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such request feasible.

3.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

4.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Thereafter, if any claimed in-service 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  

Also, if PTSD is diagnosed, the examiner 
must identify the stressor(s) supporting 
the diagnosis.  A complete rationale must 
be given for any opinion expressed and 
the foundation for all conclusions should 
be clearly set forth.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to an din complete 
compliance with the directives of this 
remand an if they are not, the RO should 
implement corrective procedures.

7.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes any additional pertinent 
law and regulations, specifically to include M21-1, Part III, 
5.14(c).  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals







